Citation Nr: 0907277	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  97-29 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis 
and disc disease of the cervical spine (claimed as secondary 
to residuals of a shell fragment wound to the posterior 
neck.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He served in Vietnam, and was awarded the 
Purple Heart Medal and the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  This issue was denied by a Board decision in 
September 2004.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2005, 
the Court granted a joint motion to vacate and remanded the 
claim to the Board for further development.  The Board then 
remanded the case to the RO for further development in 
September 2006.


FINDINGS OF FACT

1.  The veteran has a service-connected disability for 
residuals of a shell fragment wound to the posterior neck, 
currently rated as 30 percent disabling.

2.  The veteran's cervical spine arthritis and disc pathology 
did not become manifest until many years after discharge from 
service.

3.  The veteran's cervical spine arthritis and disc pathology 
were not shown in service, nor were they related to any 
incident of service by the weight of the clinical evidence on 
file. 

4.  There is no competent evidence of record that the 
veteran's cervical spine arthritis and disc pathology have 
been permanently made worse by his service-connected shell 
fragment wound in the posterior neck.


CONCLUSION OF LAW

Arthritis and degenerative disc disease were not incurred in 
or aggravated by military service, arthritis may not be 
presumed to have been incurred in service, and back disorders 
are not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2002 and September 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

As detailed below, there have been attempts to obtain 
additional records and additional opinions.  Appellant and 
his representative have indicated that they have no more 
information to submit.  As such, the Board will proceed to 
decision in this case.

Analysis

The veteran contends that his degenerative disc disease and 
arthritis of the cervical spine was caused or aggravated by 
his service-connected shell fragment wound to the posterior 
neck.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 
513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
disease or disability becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease or disability during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The veteran's service treatment records are on file.  The 
records reflect that the veteran was wounded in the posterior 
neck by fragments from a mortar round in September 1969.  
Contemporary treatment records deny nerve or artery 
involvement, and are silent in regard to any involvement of 
the spine or other bones.  The veteran underwent debridement 
in Vietnam and was evacuated to Japan for primary wound 
closure with skin graft.  The skin graft became infected, 
which retarded healing.  The veteran's separation physical 
examination notes the presence of a shrapnel wound scar on 
the back of the neck, but no other residual consequence of 
the wound (limitation of motion, etc.).

The veteran had a VA X-ray of the cervical spine in January 
1971.  The radiologist found no evidence of injury or 
disease; vertebral spaces were normal.

The veteran was granted service connection for residuals of a 
shell fragment wound, posterior neck, with skin graft and 
slightly tender scar by a rating decision in April 1971.  The 
initial disability rating was 10 percent, which was later 
raised to 30 percent by a rating decision in September 1976, 
which redefined the disability as residuals of shell fragment 
wound, posterior neck, with skin graft, headaches, and 
radiculopathy.

An August 1976 VA examination recorded complaints of weakness 
in the arms and legs, dizziness, headaches, and inability to 
lift heavy objects without dropping them.  Examination 
revealed a well healed, non-tender scar.  The neck had no 
paravertebral spasm, atrophy or tenderness.  A neurological 
examination found severe cervical subcutaneous and cutaneous 
wound with cephalgia mixed muscle tension, vascular type at 
the cervical sensory level with corresponding exercise 
induced paresis of the left arm and leg.

The veteran reported treatment at the Asheville and Durham VA 
medical center during the period of 1971 to 1991.  However, 
both facilities reported that they were unable to find any 
records for this time period.  The RO sent the veteran a 
letter dated August 2008 informing him that the VA was unable 
to obtain the treatment records and to submit any records in 
his possession.  The veteran did not submit any further 
evidence.  

The veteran had a VA X-ray of the cervical spine in August 
1991 that found mild degenerative changes at C5-C6, with 
slight bony encroachment upon the left neural foramina at the 
C5-C6 level.  A second VA X-ray of the cervical spine in 
December 1991 found a slight narrowing of the C5-C6 
intervertebral disc space compatible with disc pathology.  A 
contemporaneous VA orthopedic examination noted that the X- 
rays showed evidence of Degenerative Joint Disease (DJD).  

A January 1995 treatment record indicated cervical and lumbar 
degenerative joint/disc disease for 20 years.  On 
examination, the cervical spine had fairly good range of 
motion and compression.  There were no sensory changes and 
motor strength was 5/5.

A June 1996 note indicated that an EMG showed degenerative 
disc disease of the cervical spine with complaints of 
radicular pain in the left arm.  A November 1996 EMG noted 
that the veteran's left arm pain was not due to cervical 
radiculopathy but rather from carpal tunnel syndrome.

An April 1997 VA examination noted that the veteran worked in 
construction until 1994 when he feel off a bridge and that he 
was unable to work due to a neck and heart condition.  
Examination of the cervical flexors revealed all muscles to 
be active and within the normal limits.  An x-ray revealed 
disc space narrowing with associated osteophyte formation at 
C5-6, consistent with degenerative changes.  The examiner 
noted degenerative joint disease/degenerative disc disease of 
the cervical spine but opined that it was not secondary to 
the veteran's shell fragment wound.  The examiner opined that 
the veteran was disabled due to his fall that occurred during 
bridge construction, and the fall may have added to his neck 
injury.  

An August 1997 record indicated a diagnosis of traumatic 
cervical arthritis, and noted that symptoms were likely to 
progress rather than resolve.  A September 1997 record 
indicated chronic cervical spine sprain secondary to post 
traumatic degenerative joint and disc disease of the cervical 
spine.

Records dated July 1998 to December 2001 indicated complaints 
of cervical neck pain and diagnoses of degenerative joint 
disease of the cervical spine.  A March 2001 treatment record 
indicated cervical spine tenderness.  A January 2001 x-ray 
indicated multilevel degenerative disc disease, advanced at 
C5-6 and C6-7.

A May 2002 MRI of the cervical spine revealed that the 
vertebral bodies were aligned with normal marrow signal.  The 
C3-4 and C4-5 levels were unremarkable.  At the C5-6 level, 
there was a mild broad based disc with uncovertebral spurring 
more prominent on the left, causing mild foraminal stenosis.  

An October 2002 EMG study indicated moderately severe carpal 
tunnel syndrome, left worse than right, and chronic 
reinnervation in the right biceps and brachioradialis 
suggesting an old right C6 radiculopathy.

A March 2003 VA examination indicated that the veteran 
reported falling in 1994 while working in construction, 
injuring his back and his neck.  The veteran complained of 
constant cervical pain.  X-rays of the cervical spine showed 
evidence of degenerative disc disease.  A diagnosis of 
degenerative disc disease of the cervical spine with limited 
motion and right radiculoapthy was provided.  

An April 2003 MRI of the cervical spine indicated annular 
bulges with varying degrees of spinal and neuroforaminal 
stenosis.  An orthopedic consultation noted of the same date 
indicated a 30 year history of cervical radiculopathy.  An 
April 2003 progress note proscribed a cervical collar and 
recommended consideration of a cervical decompression 
surgery.  A September 2003 VA treatment record reflected 
continued complaints of neck pain radiating to the shoulders.

A June 2003 VA examination revealed that the veteran reported 
constant neck pain that gradually worsened over the years.  
The examiner also noted that the veteran had a shrapnel 
fragment wound of the cervical spine in Vietnam that was 
treated with debridement.  The veteran stated that there was 
a bony injury at the time.  The examiner noted the presence 
of a well- healed 3.5-inch wound and surgical scar on the 
right posterior neck.  After examination, the examiner 
provided a diagnosis of shrapnel fragment wound to the neck 
with cervical spine residuals.  An x-ray showed mild to 
moderate degenerative changes of the lower cervical spine.  
The examiner also opined that after review of the chart and 
the veteran's reported history, it was at least as likely as 
not that the current neck condition had its origin from the 
service-connected shrapnel fragment wound with bony injury to 
the neck and cervical spine.

Following the VA medical examination in June 2003, VA 
received documentation relating to veteran's industrial 
accident in July 1994.  Documentation included an examination 
by Dr. H.J.S. in July 1994, three weeks after the injury, 
that noted low back (lumbosacral) symptoms but does not 
mention cervical symptoms.  VA also received a copy of an 
orthopedic examination by Dr. M.F.H. in August 1996 that 
found normal cervical lordosis, no tenderness to palpation or 
evidence of muscular spasm of the paraspinal muscles or 
trapezius muscles bilaterally, and normal range of motion of 
the cervical spine.  Finally, VA obtained a copy of the July 
1998 decision by the North Carolina Industrial Commission 
that awarded the veteran worker compensation disability 
benefits for a back injury consequent to his fall from a 
bridge in July 1994.  The decision found that the workplace 
accident had caused a lumbosacral spine injury, and that the 
lumbosacral spine injury was the cause of the veteran's 
unemployability.  The decision noted that the veteran had 
cervical spine pain and degenerative disc disease prior to 
July 1994, but did not assert any relationship between the 
cervical spine disorder and the work-related low back 
disorder.

VA also received treatment reports by Dr. R.L.L., a private 
physician, dated October to December 2003.  The veteran 
complained of neck and shoulder pain.  Dr. R.L.L. noted that 
the veteran had received a neck wound in Vietnam.  The 
October 2003 record indicated that the veteran reported that 
at the time he was initially treated for his wound in 
Vietnam, the doctor told that he would be in a wheelchair 
when he got older.  X-rays were consistent with degenerative 
changes at the C5-6 and C6-7 levels.  A diagnosis of cervical 
spondylosis was provided and physical therapy was 
recommended.  The veteran also had an impression of C5 and C6 
cervical radiculopathy, with marked annular bulging marginal 
osteophytosis and mild-to-moderate central spinal stenosis.

RO submitted the documentation pertaining to the workplace 
injury to the VA physician who had examined the veteran in 
June 2003, and asked him to consider whether the new 
documentation warranted a revision of the prior opinion.  In 
April 2004, the VA medical examiner wrote a memorandum 
stating that, based on review of his previous examination 
plus the new evidence, it is less likely than not that 
appellant's current neck and cervical spine condition 
occurred as a result of his shrapnel wound to the neck.  The 
rationale for this is that the shrapnel wound involved the 
epidermis and dermis, but there was no bony injury and 
appellant went a number of years without any cervical spine 
complaints.

In June 2004, the veteran's wife submitted a statement 
regarding the veteran's neck disability.  She stated that the 
veteran was shot in the neck during active duty and his neck 
hurt him ever since that incident.  She stated that he now 
had arthritis in the neck that also bothered his shoulder.

A July 2004 VA treatment note indicated arthritis and 
degenerative joint disease of the spine with an old injury to 
the neck.

The veteran submitted a statement in October 2006, in which 
he stated he had continued neck and shoulder pain since his 
discharge from service, related to his neck injury.  He 
further asserted that when he was treated for his shrapnel 
wound in Japan, the doctor told him that as he got older, he 
would probably have arthritis in his neck.  

The veteran was afforded a final VA examination in October 
2008.  The examiner noted that the veteran was wounded in the 
posterior neck by a shell fragment wound in Vietnam, which 
was initially treated with debridement and grafting.  A 
second graft was done after the wound became infected.  The 
examiner also noted that hospitalization records from that 
time indicated that there was not felt to be any neurological 
or vascular injury, nor was there any mention of an injury to 
the cervical spine.  An MRI showed diffuse degenerative 
joint/disc disease of the cervical spine.  After a thorough 
examination, the examiner provided a diagnosis of 
degenerative joint/disc disease of the cervical spine with 
cervical neuropathy.  The examiner stated that according to 
the medical records, there was no evidence of any more than a 
soft tissue wound to the neck during service, and no spinal 
injury was noted.  Thus, the examiner opined that the present 
degenerative joint/disc disease was not the result of the 
shell fragment wound suffered during active service.  

In an October 2008 addendum, the examiner further opined that 
there was no evidence of a spinal injury during service and 
that the veteran suffered a subsequent trauma to the back and 
neck.  He noted that the veteran's treating physicians had 
diagnosed post traumatic degenerative joint/disc disease to 
the cervical spine, thus the examiner did not feel that the 
shell fragment wound caused or aggravated the current 
degenerative joint/disc disease of the cervical spine.

While the veteran currently had degenerative joint/disc 
disease of the cervical spine, there is no objective medical 
evidence that the veteran's current cervical spine disability 
is related to his active service, including the shell 
fragment wound he sustained on his posterior neck during 
service.  VA examinations in 1971 and 1976 did not note any 
arthritis, degenerative joint disease, or degenerative disc 
disease of the cervical spine.  In fact, the first indication 
of the veteran's degenerative joint/disc disease was shown on 
an August 1991 x-ray.  Numerous subsequent treatment records 
reflected treatment for the veteran's degenerative joint/disc 
disease of the cervical spine.  

It is also noted that traumatic arthritis was noted in 1987, 
but this was not attributed to service.  Again, it is 
significant that service and immediate post-service treatment 
records show no arthritis.

While the June 2003 VA examiner stated that he reviewed the 
claims file, he appeared to rely on the veteran's reported 
history of a bony injury to the cervical spine as a result of 
the shell fragment wound.  The examiner then based his 
opinion that the veteran's current cervical spine arthritis 
was at least as likely as not related to the veteran's shell 
fragment wound as a bony injury occurred at the time the 
wound was sustained.  (This was reported history that is not 
confirmed by any contemporaneous evidence on file.)  However, 
when asked to review the examination and record again in 
April 2004, the examiner recanted his opinion that the 
current arthritis was related to his shell fragment wound to 
the neck, stating that review of the record revealed that the 
shrapnel wound involved the epidermis and dermis, but there 
was no bony injury.  

Additionally, the October 2008 VA examiner stated that 
according to the medical records, there was no evidence of 
any more than a soft tissue wound to the neck during service, 
and no spinal injury was noted.  Thus, the examiner opined 
that the present degenerative joint/disc disease was not the 
result of the shell fragment wound suffered during active 
service.  Moreover, the October 2008 examiner opined that the 
veteran's service-connected shell fragment wound did not 
cause or aggravate the veterans' cervical spine degenerative 
joint/disc disease as the condition had been diagnosed by 
previous physicians as post-traumatic degenerative joint/disc 
disease to the cervical spine.

Finally, there is no evidence of cervical spinal pathology 
during service nor is arthritis shown within the first post 
service year.  As such, there is no basis for a grant of 
either direct or presumptive service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of- 
the-doubt rule does not apply.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative arthritis and disc 
disease of the cervical spine (claimed as secondary to 
residuals of a shell fragment wound to the posterior neck), 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


